SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Milagros Ortiz, appeals from an order of the United States District Court for the Southern District of New York (Duffy, J.) granting summary judgment for the defendants. Ortiz only preserves her claim against the arresting officer. The district court ruled that the arresting officer was entitled to qualified immunity because his conduct was “objectively reasonable.” We affirm for substantially the reasons stated by the district court. See Ortiz v. Henriquez, et al., 99 Civ. 3268 (S.D.N.Y. Sept. 7, 2001).